DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexandra Martinez on 3/7/22.

The application has been amended as follows: 

1.	(currently amended) A damage identification (DI) system for identifying property damage, the DI system comprising:
a drone fleet comprising a plurality of drones communicatively coupled together, wherein each of the plurality of drones comprises one or more sensors, and wherein the drone fleet is configured to:
collect, using the one or more sensors, damage data associated with a first property within a geographical region;
evaluate the drone-collected damage data of the first property to establish a damage consensus; and
transmit the drone-collected damage data to a DI computing device when the damage consensus indicates damage to the first property; and
the DI computing device comprising at least one processor and a memory communicatively coupled to the at least one processor, the DI computing device being in communication with at least one of the plurality of drones, wherein the at least one processor is programmed to:
assign the geographical region to the drone fleet, wherein the drone fleet is configured to automatically navigate within the geographical region to detect damage to properties using the one or more sensors;
receive the drone-collected damage data associated with the first property from the drone fleet, wherein the drone-collected damage data includes sensor data including a plurality of images associated with the first property; 
receive external damage data associated with the first property from an external computing device; [[and]]
generate aggregated damage data associated with the first property based at least partially upon the drone-collected damage data and the received external damage data, wherein generating the aggregated damage data further comprises generating, by the DI computing device, a three dimensional (3D) model of the first property using the plurality of images; and
notify at least one of an insurance policyholder or an insurance provider associated with an insurance policy of the first property that the first property is damaged.
2.	(original) The DI system in accordance with Claim 1, wherein the at least one processor is further programmed to:
store the aggregated damage data in a blockchain structure associated with the first property for damage assessment of the first property.
3.	(original) The DI system in accordance with Claim 1, wherein the at least one processor is further programmed to:
retrieve a list of insured properties located within the geographical region from a database, wherein the list of insured properties includes the first property within the geographical region and indicates a location of each property identified in the list of insured properties; and
transmit the list of insured properties to the drone fleet, wherein the drone fleet is configured to automatically navigate to the locations indicated by the list of insured properties.
4. 	(original) The DI system in accordance with Claim 3, wherein the drone fleet is configured to automatically generate a path based on the locations indicated by the list of insured properties, and navigate within the geographical region using the generated path.
5.	(original) The DI system in accordance with Claim 3, wherein the list of insured properties includes baseline data representing each property included in the list of insured properties in an undamaged state, wherein the drone fleet is configured to compare the drone-collected damage data associated with the first property to the baseline data associated with the first property to determine if the first property is damaged.
6.	(currently amended) The DI system in accordance with Claim 1, 

store the 3D model in a block of a blockchain structure.
7. 	(currently amended) The DI system in accordance with Claim 6, 
8. 	(cancelled) 
9. 	(previously presented) The DI system in accordance with Claim 1, wherein the drone fleet is further configured to: 
compare the damage consensus to a predetermined damage threshold; and
transmit the drone-collected damage data to the DI computing device based on the comparison.
10. 	(currently amended) A computer-implemented method for identifying property damage, the method comprising:
assigning, by a damage identification (DI) computing device, a geographical region to a drone fleet including a plurality of drones communicatively coupled together, wherein each of the plurality of drones includes one or more sensors; 
automatically navigating the drone fleet within the geographical region to collect damage data associated with damaged properties using the one or more sensors;
collecting, using the drone fleet and the one or more sensors, the damage data associated with a first property within the geographical region;
evaluating the drone-collected damage data of the first property to establish a damage consensus;
transmitting, using the drone fleet, the drone-collected damage data to the DI computing device when the damage consensus indicates damage to the first property;
receiving, by the DI computing device, the drone-collected damage data associated with the first property from the drone fleet, wherein the drone-collected damage data includes sensor data including a plurality of images associated with the first property;
receiving external damage data associated with the first property from an external computing device; [[and]]
generating, by the DI computing device, aggregated damage data associated with the first property based at least partially upon the drone-collected damage data and the received external damage data, wherein generating the aggregated damage data further comprises generating, by the DI computing device, a three dimensional (3D) model of the first property using the plurality of images; and
notifying, by the DI computing device, at least one of an insurance policyholder or an insurance provider associated with an insurance policy of the first property that the first property is damaged.
11. 	(original) The computer-implemented method of Claim 10, further comprising:
storing the aggregated damage data in a blockchain structure associated with the first property for damage assessment of the first property.
12. 	(original) The computer-implemented method of Claim 10, further comprising:
retrieving, by the DI computing device, a list of insured properties within the geographical region from a database, wherein the list of insured properties includes the first property and indicates a location of each property identified in the list of insured properties; and
transmitting, by the DI computing device, the list of insured properties to the drone fleet, wherein the drone fleet automatically navigates to the locations indicated by the list of insured properties.
13. 	(original) The computer-implemented method of Claim 12, wherein automatically navigating the drone fleet further comprises: 
automatically generating, by the drone fleet, a navigation path based on the locations indicated by the list of insured properties; and 
navigating within the geographical region using the generated navigation path.
14. 	(currently amended) The computer-implemented method of Claim 10, 

storing the 3D model in a block of a blockchain structure.
15. 	(currently amended) The computer-implemented method of Claim 14 
16. 	(cancelled)
17. 	(previously presented) The computer-implemented method of Claim 10, wherein transmitting the drone-collected damage data further comprises:
comparing the damage consensus to a predetermined damage threshold; and
transmitting, by the drone fleet, the drone-collected damage data to the DI computing device based on the comparison.
18. 	(currently amended) At least one non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, wherein when executed by at least one processor, the computer-executable instructions cause the at least one processor to:
assign a geographical region to a drone fleet comprising a plurality of drones communicatively coupled together, wherein each of the plurality of drones comprises one or more sensors, and wherein the drone fleet is configured to automatically navigate within the geographical region to detect damage to properties using the one or more sensors;
instruct the drone fleet to collect damage data associated with a first property within the geographical region using the one or more sensors;
instruct the drone fleet to evaluate the drone-collected damage data of the first property to establish a damage consensus;
instruct the drone fleet to transmit the drone-collected damage data to the at least one processor when the damage consensus indicates damage to the first property;
receive drone-collected damage data associated with the first property within the geographical region from the drone fleet when the drone fleet determines the first property is damaged, wherein the drone-collected damage data includes sensor data including a plurality of images associated with the first property; 
receive external damage data associated with the first property from an external computing device; [[and]]
generate aggregated damage data associated with the first property based at least partially upon the drone-collected damage data and the received external damage data, wherein generating the aggregated damage data further comprises generating, by the DI computing device, a three dimensional (3D) model of the first property using the plurality of images; and
notify at least one of an insurance policyholder or an insurance provider associated with an insurance policy of the first property that the first property is damaged.
19. 	(previously presented) The computer-readable storage medium in accordance with Claim 18, wherein the computer-executable instructions further cause the at least one processor to store the aggregated damage data in a blockchain structure associated with the first property for damage assessment of the first property.
20. 	(currently amended) The computer-readable storage medium in accordance with Claim 18, 

store the 3D model in a block of a blockchain structure.
21.	(previously presented) The DI system in accordance with Claim 1, wherein assigning the geographical region to the drone fleet further comprises communicating navigation data between each of the plurality of drones to (i) prevent collisions between the plurality of drones and/or (ii) move within the geographic region in an organized formation.
22.	(previously presented) The computer-implemented method of Claim 10, wherein assigning the geographical region to the drone fleet further comprises communicating navigation data between each of the plurality of drones to (i) prevent collisions between the plurality of drones and/or (ii) move within the geographic region in an organized formation.





Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 9-15,17-22 are allowed.

The most relevant cited art is US Patent Publication 20170221110 to Sullivan, and US Patent Publication 20150363717 to Lim. Further claims 6,7, 14, 15, 20, further include US Patent Publication 2018037391 to Li, and US Patent 20160192166 to DeCharms.

Here Claim 8 was indicated allowable by the former examiner 2/10/21 and is incorporated in the independent claim. Further claims 6,7 are now rolled up as well to satisfy the USC 101 applied on 9/20/21. 

“Collaborative Drone Footage Capture Utilizing Predictive Analytics” IP.com 4/26/16.

Applicant invention is directed to the technical field of drone communication in the context of USC 101. Applicant has further clarified that the invention is directed to 3D drone connected activity.

In the words of the claim 10 none of the references teach or suggest, (claims 1,18)
“generating, by the DI computing device, aggregated damage data associated with the first property based at least partially upon the drone-collected damage data and the received external damage data, wherein generating the aggregated damage data further comprises generating, by the DI computing device, a three dimensional (3D) model of the first property using the plurality of images; and
notifying, by the DI computing device, at least one of an insurance policyholder or an insurance provider associated with an insurance policy of the first property that the first property is damaged.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698